     Case 3:20-cv-02116-TWR-BGS Document 3 Filed 10/28/20 PageID.21 Page 1 of 1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10                                  SAN DIEGO DIVISION
11 STRIKE 3 HOLDINGS, LLC,                      Case Number: 3:20-cv-02116-TWR-BGS
12                     Plaintiff,               NOTICE OF PARTY WITH
                                                FINANCIAL INTEREST
13 vs.

14 JOHN DOE subscriber assigned IP
     address 76.242.42.53,
15
                       Defendant.
16

17         PLEASE TAKE NOTICE, pursuant to CIVLR 40.2 and Fed. R. Civ. P. 7.1,
18 Plaintiff’s parent corporation is General Media Systems, LLC. There are no

19 publicly traded corporations that currently own 10% or more of Plaintiff’s stock.

20         DATED this 28th day of October, 2020.
21                                           Law Offices of Lincoln Bandlow, P.C.
22                                           s/ Lincoln D. Bandlow
                                             Lincoln D. Bandlow
23                                           Attorneys for Plaintiff
                                             Strike 3 Holdings, LLC
24

25

26

27

28
                                                1

                              Notice of Party With Financial Interest
